This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A15-0639

                                    State of Minnesota,
                                        Respondent,

                                            vs.

                                  Angela Dawn Jackson,
                                       Appellant.

                                  Filed January 19, 2016
                                         Affirmed
                                      Peterson, Judge

                              Hennepin County District Court
                                File No. 27-CR-14-24700

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Elizabeth R. Johnston, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Sean M. McGuire, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

         Considered and decided by Halbrooks, Presiding Judge; Peterson, Judge; and Reyes,

Judge.

                          UNPUBLISHED OPINION

PETERSON, Judge

         In this sentencing appeal, appellant argues that because her testimony during her

guilty plea demonstrated significantly reduced culpability and diminished mental capacity,
the district court abused its discretion when it sentenced her to 180 months in prison for

attempted first-degree murder, which was the maximum sentence allowed under the

parties’ plea agreement and was within the presumptive-sentence range. We affirm.

                                          FACTS

       Before the district court accepted appellant Angela Dawn Jackson’s guilty plea, the

following factual basis for the plea was established through Jackson’s testimony. Jackson

and three friends were drinking alcohol one evening at the home of one of the friends.

When they ran out of alcohol after the liquor stores had closed, Jackson called a friend,

A.H., who was at a bar. Jackson was low on money, and A.H. said that he would give her

five dollars for gas and buy her and her friends drinks if they came to the bar.

       When Jackson and her friends got to the bar, A.H. said that he did not have gas

money for her, and he refused to buy drinks. Jackson went up to the bar and ordered a

round of drinks and told the bartender that A.H. would pay for them. A.H. refused to pay

for the drinks, and he became very upset when one of Jackson’s friends removed the

cellophane from his unopened cigarette pack. After A.H. began making threats against

Jackson and her son, the bouncers told the group to leave the bar.

       Outside, Jackson grabbed a baseball bat from her car and threatened A.H. with it.

As Jackson drove away, she accidentally hit a parked vehicle, and A.H. hit Jackson’s car

with his hand. Jackson was very angry with A.H. She drove around the block and decided

to hit A.H. with her car. Jackson estimated that she was traveling at 30 to 40 miles per

hour, and she “hit the gas” as she drove toward A.H. Jackson admitted knowing that she




                                             2
could kill A.H. by hitting him with her car. Jackson missed A.H. but struck T.W., who

suffered a severe brain injury, went into a coma, and was placed on life support.

       Jackson was charged with attempted first-degree premeditated murder in violation

of Minn. Stat. §§ 609.185(a)(1) (murder), .17 (2014) (attempts). Jackson pleaded guilty to

the charge in exchange for the state’s agreement to not charge Jackson with murder if T.W.

died. The plea agreement provided for a sentence range from 153 to 180 months. On the

sentencing date six months after being hit by Jackson’s car, T.W. was still in a coma and

on life support. The district court sentenced Jackson to an executed term of 180 months in

prison. This appeal followed.

                                     DECISION

       This court reviews sentences imposed by the district court for an abuse of discretion.

State v. Delk, 781 N.W.2d 426, 428 (Minn. App. 2010), review denied (Minn. July 20,

2010). Sentence ranges in the sentencing guidelines are presumed appropriate for the

crimes to which they apply. Minn. Sent. Guidelines 2.D (2012). “This court will generally

not exercise its authority to modify a sentence within the presumptive range absent

compelling circumstances.” Delk, 781 N.W.2d at 428 (quotation omitted). A district court

is not required to explain its reasons for imposing a presumptive sentence, and we may not

interfere with the district court’s exercise of discretion so long as “the record shows the

sentencing court carefully evaluated all the testimony and information presented before

making a determination.” State v. Van Ruler, 378 N.W.2d 77, 80-81 (Minn. 1985).

       “[A]ny sentence within the presumptive range for the convicted offense constitutes

a presumptive sentence.” Delk, 781 N.W.2d at 428. The presumptive-sentence range for


                                             3
attempted first-degree murder by a person with Jackson’s criminal-history score of zero is

153 to 216 months. Minn. Sent. Guidelines 2(G)(11) (2012). The 180-month sentence that

the district court imposed is within the presumptive range for Jackson’s offense.

       Jackson argues that her mental state was “consistent with irrational and delusional

thinking” because, although she intended to hit A.H. with her car, “she did not understand

that that action could result in someone’s death.” But, when establishing the factual basis

for her guilty plea, Jackson was asked, “So, when you went to hit [A.H.], you knew that

you could end up killing him when you did that?” She answered, “Yes.” Also, after

Jackson testified that she did not intend to kill A.H., she was asked, “So, do you understand,

though, that the act itself would cause, can cause the consequence of a death?” She

answered, “Yes. Yeah. Yeah.” Finally, Jackson was asked, “So, when one drives in a

manner that you did, would you agree that that type of behavior is one that could -- that

would result in someone getting killed?” She answered, “Yes.”

       The record does not support Jackson’s claim that she did not understand that her

actions could cause someone’s death.        And nothing in the record suggests that the

sentencing court failed to carefully evaluate all the testimony and information presented to

it before sentencing Jackson. The district court did not abuse its discretion in imposing a

180-month sentence. There are no compelling circumstances that warrant modification of

this sentence within the presumptive-sentence range.

       Affirmed.




                                              4